FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            29-SEP-2020
                                            07:58 AM




              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                            ---o0o---


            STATE OF HAWAI#I, Plaintiff-Appellee, v.
            KEONI I. ROSA, JR., Defendant-Appellant


                       NO. CAAP-XX-XXXXXXX


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CRIMINAL NO. 1PC141000180)


                       SEPTEMBER 29, 2020


          GINOZA, CHIEF JUDGE, LEONARD AND HIRAOKA, JJ.


                       ORDER OF CORRECTION
                        (By: Leonard, J.)

          IT IS HEREBY ORDERED that the Opinion of the court,

filed on August 31, 2020, is hereby corrected as follows:

          At page 16, line 8 from top, delete the word "motion"

after the word "which" so that the sentence now reads as follows:

               on the motion, DPD Ting moved to withdraw,
               which was
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          At page 27, line 16 from bottom, delete the "s" in the

word "days" and insert a hyphen after the word "five" so that the

sentence now reads as follows:

               multiple attempts to serve the defendant
               during the twenty-five-day period

          At page 28, line 11 from top, replace "Dectective" with

"Detective" so that the sentence now reads as follows:

               warrant, but elected not to.   Indeed,
               Detective Rockett's post-

          At page 30, line 10 from top, insert a comma after

"2014" so that the sentence now reads as follows:

               Rosa argues that since his arrest on
               January 31, 2014,

          At page 32, line 11 from top, replace "be" with "been"

so that the sentence now reads as follows:

               Rosa's Phone should have been suppressed.

          At page 32, line 7 from bottom, insert "Rule 33" after

the word "Procedure" and add an "s" to the word "provide" so that

the sentence now reads as follows:

               Hawai#i Rules of Penal Procedure Rule 33
               (HRPP) provides:

          At page 34, line 3 from bottom, replace "Mr. Ting" with

"DPD Ting" so that the sentence now reads as follows:

               by [DPD Ting].




                                 2
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The clerk of the court is directed to incorporate the

foregoing change in the original opinion and take all necessary

steps to notify the publishing agencies of this change.

          DATED:   Honolulu, Hawai#i, September 29, 2020.

                                     /s/ Katherine G. Leonard
                                     Associate Judge




                                 3